UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6755



GARY K. FARLOW,

                                               Plaintiff - Appellant,

          versus


RICKY JACKSON; HERB JACKSON; WILLIE EDLEY;
LINDA MCPHATTER,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CA-98-137-3-2-MU)


Submitted:   August 13, 1998              Decided:   September 4, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary K. Farlow, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Farlow v. Jackson, No. CA-98-137-3-2-MU (W.D.N.C. May 12, 1998). We

deny Appellant’s motion for a temporary restraining order and

motion to add parties to the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2